DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (KR # 101507695).
These claims are considered product-by-process claims. Only the end product will be given patentable weight. See  MPEP 2113. 
In regards to claim 1, Lim teaches a false eyelash attachment aid comprising
a base (Figure 2 at 101) having a rectangular shape having a length longer than a width (Figure 2);
a plurality of first protrusions (Figure 3 at 112) formed to be connected to an upper portion of the base in a length direction of the base; and a plurality of second protrusions (Figure 3 at 132) formed to be connected to a lower portion of the base in the length direction of the base.
Regarding claim 2, Lim teaches the false eyelash base has a grip portion at one end or both ends of the base (see Figure 2 at end portions of strips that are free of protrusions); where the first and second protrusions are spaced at regular intervals (see Figure 2) where the first and second protrusions are formed at corresponding positions at the upper and lower portions (see Figure 2). 
Regarding claim 3, Lim teaches the first protrusions and the second protrusions are formed to have a linear structure (see Figure 4) bent (via Figure 5) at a certain angle to form a round end (see top and bottom surfaces of each protrusion in Figure 3) such that a false eyelash is capable of being inserted between the protrusions (see Figure 3 where space between adjacent rows are capable of receiving a false eyelash).
Regarding claim 4, Lim teaches the second protrusions provided at a lower end of the base are formed to have a length longer than a length of the first protrusions (see Figure 3), and the second protrusions are formed to have bent portions more apart from the base than bent portions of the first protrusions (as the second protrusions are longer, portions of the bent protrusions that are curved extend a further distance from the base from the shorter first protrusions).
Regarding claim 6, Lim teaches a false eyelash array (Figure 3 at 122) formed into the contour of a human eye (See Figure 3); and detachably attached to the first and second protrusions (via Figure 3 where portion 121 is a discrete eyelash strip, thus they are coupled to the first and second strip portions 111/131 that carry first and second protrusions respectively. Being “detachably attached” does not require being “reusable”, rather, such limitation merely requires the ability to separate back into discrete parts. As the strips are still strips, albeit joined, they are capable of being detached from one another due to the strips remaining strips and not undergoing any transformation into a unitary member).
Regarding claims 7-9, Lim teaches false eyelashes (Figure 3 at 122) arranged to form a contour of a human eye (See Figure 3); and detachably attached to the first and second protrusions (via Figure 3 where portion 121 is a discrete eyelash strip, thus they are coupled to the first and second strip portions 111/131 that carry first and second protrusions respectively. Being “detachably attached” does not require being “reusable”, rather, such limitation merely requires the ability to separate back into discrete parts. As the strips are still strips, albeit joined, they are capable of being detached from one another due to the strips remaining strips and not undergoing any transformation into a unitary member).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, as applied to claim 1 above, in view of Kim (US Pub # 2018/0352885).
These claims are considered product-by-process claims. Only the end product will be given patentable weight. See  MPEP 2113. 
Regarding claim 2, Lim teaches the false eyelash base has a grip portion at one end or both ends of the base (see Figure 2 at end portions of strips that are free of protrusions); where the first and second protrusions are spaced at regular intervals (see Figure 2). Lim does not teach the spacing between the first protrusions and the second protrusions can be formed at alternate positions at the upper and lower portions. 
However, Kim teaches providing a triple layer eyelash device, where spacing of the protrusions of each row is unique relative to each row (Paragraph 0012) including providing offset protrusions (Paragraph 0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rows of protrusions of Lim to be offset from adjacent rows, as taught by Kim, as a matter of user preference for providing the desired aesthetic. 
Regarding claim 3, Lim teaches the first protrusions and the second protrusions are formed to have a linear structure (see Figure 4) bent (via Figure 5) at a certain angle to form a round end (see top and bottom surfaces of each protrusion in Figure 3) such that a false eyelash is capable of being inserted between the protrusions (see Figure 3 where space between adjacent rows are capable of receiving a false eyelash).
Regarding claim 4, Lim teaches the second protrusions provided at a lower end of the base are formed to have a length longer than a length of the first protrusions (see Figure 3), and the second protrusions are formed to have bent portions more apart from the base than bent portions of the first protrusions (as the second protrusions are longer, portions of the bent protrusions that are curved extend a further distance from the base from the shorter first protrusions).
Regarding claim 5, Lim teaches the protrusions, but does not teach the second protrusions have a length of 5mm or shorter. However, Kim teaches providing multi-layer artificial eyelashes to have a length of 5mm or shorter (Paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the length of the second protrusions of Lim to be less than 5mm in length, as taught by Kim, in order to provide a more natural looking artificial lash for a user. 
	Regarding claims 7-10, Lim teaches false eyelashes (Figure 3 at 122) manufactured to have a natural shape (See Figure 3); and detachably attached to the first and second protrusions (via Figure 3 where portion 121 is removably coupled to first and second portions 111/131 that carry first and second protrusions respectively).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772